DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance:
Huang (US 10779004 B2 also published as US 2018/0103268 A1 with citations below being made to the published application version) is the closest prior art and was applied in the Final Rejection to reject claims 12 and 15 under 35 U.S.C. 102(a)(2).
With respect to the previously pending claim 12, Huang discloses
Claim 12
In regards to claim 12, Huang discloses an image decoding apparatus for decoding a picture for each of coding tree units {Fig. 2 illustrates a video decoder as also discussed in paragraph [0005].  Coding tree units (CTUs) are discussed in [0003] and citations below}, the image decoding apparatus comprising:
a split circuitry configured to hierarchically split a coding node of the coding tree units by at least any of binary tree split and ternary tree split {see Fig. 3A and 6A in which binary tree (BT) block partitioning/splitting and triple (ternary) tree (TT) block partitioning/splitting are discussed} , wherein
the split circuitry refers to a method of splitting an immediately higher node, which is a node one generation higher than a target node {see citations for last paragraph of claim}, and 
in a case that the target node is a middle node out of three nodes obtained by performing ternary tree split on the immediately higher node, the split circuitry prohibits split of the target node by binary tree split in a direction identical to a direction of the ternary tree split performed on the immediately higher node {see paragraphs [0011]-[0012] and the First Method of Constrained Block Partitioning in [0037]-[0039] further illustrated in Fig. 6A-B which exactly corresponds to the claim language such as, for example “horizontal BT partitioning is disabled for further splitting a middle sub-block split by horizontal TT partitioning”}.
In the Reply filed with the RCE of 21 December 2020, Applicant substantially amended claim 12 while also cancelling claim 15.
Although Huang discloses the previous version of claim 12, neither Huang nor the other art of record discloses or fairly suggest the series of limitations added to claim 12 including the performance of BT and TT split possibility determinations; series of determining and decoding steps; and CN information decoding circuitry as more specifically recited therein and in full combination with all of the other limitations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486